                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA


          v.                                                            CRIMINAL
                                                                        NO. 08-486

 RAMON SANCHEZ


                              MEMORANDUM OPINION

Schmehl, J. /s/JLS                                                           July 9, 2021

          Before the Court is a pro se motion filed by Defendant Sanchez that seeks

 compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The Government has filed a

 response, and Defendant’s motion is now ready for decision.

     I.        STATEMENT OF FACTS

          On November 3, 2010, Sanchez pled guilty to attempted Hobbs Act robbery in

 violation of 18 U.S.C. § 1951(a), using and carrying a firearm during and in relation to a

 crime of violence in violation of 18 U.S.C. § 924(c), and possession of a firearm by a

 felon in violation of 18 U.S.C. § 922(g)(1). These charges arose from a 2008 attempted

 robbery of a convenience store in Reading, Pennsylvania at which Sanchez was armed

 with a semiautomatic pistol. After fleeing the convenience store, he drew his gun on a

 police officer who attempted to take him into custody and refused to drop his weapon,

 resulting in the officer shooting him two times.

          Sanchez was sentenced on April 4, 2013, and the Court determined that Sanchez

 fell into Criminal History Category IV, that the offense level for his crimes was 23, that

 he faced a guideline range of 70 to 84 months on Counts One and Three, that he
additionally faced a mandatory consecutive sentence of 84 months on Count Two, and

thus that the final guidelines range was 154–171 months. The Court then granted the

government’s motion for an upward variance given the danger that Sanchez presented to

a police officer and others, and increased Sanchez’s offense level to 25. Sanchez’s final

guideline range was thus 168–189 months and Judge Stengel imposed a guideline

sentence of 189 months.

       Sanchez has been in prison for most of his adult life. As a young man, he incurred

a number of convictions, and short prison sentences, as follows:

       1984 – age 16 – robbery with a firearm (tried as an adult)

       1986 – age 18 – possession of marijuana

       1986 – age 18 – disorderly conduct (found in possession of 61 vials of crack

cocaine and two chukka sticks)

       1986 – age 18 – attempted criminal sale of a controlled substance

       1987 – age 19 – criminal sale of a controlled substance

       1990 – age 22 – possession of cocaine

       Then, in 1992, at age 24, he was charged in this district with distribution of

cocaine, and possession of a firearm by a convicted felon, based on his conduct in

arranging the straw purchase of weapons, and the sale of drugs and firearms to an

undercover officer. He was sentenced by Judge Van Antwerpen to 168 months’

imprisonment in that case, and three years’ supervised release. While he was in prison

serving that sentence, in 2002, he was charged in the Middle District of Pennsylvania

with attempted bribery of a correctional officer. For that crime, to which he pled guilty,

he was sentenced to a term of 24 months, to run consecutively to the EDPA sentence.




                                             2
       He completed the federal sentences and was released from prison on December

16, 2006, to a halfway house. His term of supervised release began on March 15, 2007.

There were continual compliance problems, until Sanchez absconded from supervision

entirely in December 2007. He then committed the instant offenses on July 13, 2008.

       Judge Surrick, to whom the 1992 case (No. 92-490) was assigned in 2007, found

Sanchez in violation of supervised release based on the new criminal conduct at issue

here. On April 12, 2013, eight days after the imposition of sentence in this case, Judge

Surrick imposed a term of imprisonment of five years, to run consecutively to the term

imposed here.

       Sanchez is presently held at Beaumont Medium FCI. He has served

approximately 154 months and has credit for good conduct time of approximately 16

months, and thus has served approximately 170 months of the 189-month term imposed

by Judge Stengel in this case. If he earns all available good conduct time, that sentence

will expire on May 19, 2022. At that point, he will begin serving the five-year term for

violation of supervised release. If he earns all available good conduct time, that sentence

will expire on August 21, 2026. Thus, at present, Sanchez has more than five years

remaining to serve in federal prison. Further, during his current term of incarceration, he

has committed a dozen disciplinary infractions.

       On June 1, 2020, Sanchez submitted a request for compassionate release to the

warden, and on June 22, 2020, the warden denied Sanchez’s request. Subsequently, on

August 18, 2020, Sanchez filed this pro se motion for compassionate release, which he

captions as a “motion for consideration under 5H1.4 physical condition.” In this motion

he claims to suffer from “abnormal at best” breathing due to bullet fragments in his right




                                             3
lung, and damage to the ribs and associated numbness of his right chest, and an incurable

type of tuberculosis (ECF No. 78, pp. 2-3). He also claims to suffer from “a seriously

debilitating heart condition” (Id. at 4). On February 3, 2021, Sanchez filed a second pro

se motion for compassionate release (ECF No. 88), and on March 22, 2021, Sanchez filed

a third pro se motion for compassionate release that he calls a “motion requesting federal

court immediately intervenes in not allowing (F.B.O.P.) Federal Bureau of Prisons,

(F.C.I.) Federal Correctional Institution Beaumont to simply allow for Ramon Emilio

Sanchez Jr. to die due to actual/deliberate medical neglect.” (ECF No. 89.)

       The government responded to Sanchez’s compassionate release motion and

provided his medical records from the Bureau of Prisons. The records show that Sanchez,

who is 53 years old, suffers from mild (stage two) chronic kidney disease and kidney

stones and chronic pain from a gunshot wound. He was treated prophylactically for latent

tuberculosis infection 22 years ago, but never suffered from actual tuberculosis. (ECF

No. 93.)

       His medical record also show no history of shortness of breath or breathing

difficulties, and on August 25, 2020, a BOP doctor wrote “Sanchez also notes breathing

issues from his GSW from several decades but this is not a credible complaint – he has

no smoking history and this seems covid driven as it is new onset.” ECF No. 93, p. 163.

       Sanchez’s medical records also show that he suffers from a first degree

atrioventricular heart block, which is when the electrical impulse moves through the

heart’s AV node more slowly than normal. This usually results in a slower heart rate,

which may cause dizziness or lightheadedness, or no symptoms at all. In August of 2019,

Sanchez had an EKG that indicated this condition had resolved. Id.




                                             4
   II.      LEGAL AUTHORITY

         The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

         (c) Modification of an Imposed Term of Imprisonment.—The court may
         not modify a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that
                does not exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction . . . and that such a reduction is consistent with
                    applicable policy statements issued by the Sentencing
                    Commission . . . .

         The relevant Sentencing Guidelines policy statement appears at § 1B1.13, and

provides that the Court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to

the extent that they are applicable,” and the Court determines that “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” In application note 1 to the policy statement, the Commission identifies

“extraordinary and compelling reasons” that may justify compassionate release as

follows:

                1. Extraordinary and Compelling Reasons.—Provided the
                   defendant meets the requirements of subdivision (2) [regarding



                                              5
   absence of danger to the community], extraordinary and
   compelling reasons exist under any of the circumstances set
   forth below:

(A) Medical Condition of the Defendant.—

      (i) The defendant is suffering from a terminal illness (i.e., a
          serious and advanced illness with an end of life
          trajectory). A specific prognosis of life expectancy (i.e.,
          a probability of death within a specific time period) is
          not required. Examples include metastatic solid-tumor
          cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.

      (ii) The defendant is—

             (I) suffering from a serious physical or medical
                 condition,

             (II) suffering from a serious functional or cognitive
                  impairment, or

             (III) experiencing deteriorating physical or mental
                   health because of the aging process, that
                   substantially diminishes the ability of the
                   defendant to provide self-care within the
                   environment of a correctional facility and from
                   which he or she is not expected to recover.

(B) Age of the Defendant.—The defendant

      (i)       is at least 65 years old;

      (ii)      is experiencing a serious deterioration in physical or
                mental health because of the aging process; and

       (iii)    has served at least 10 years or 75 percent of his or
                her term of imprisonment, whichever is less.

(C) Family Circumstances.—

       (i)      The death or incapacitation of the caregiver of the
                defendant’s minor child or minor children.

       (ii)     The incapacitation of the defendant’s spouse or
                registered partner when the defendant would be the



                               6
                               only available caregiver for the spouse or registered
                               partner.

               (D) Other Reasons.— As determined by the Director of the Bureau
                  of Prisons, there exists in the defendant’s case an extraordinary
                  and compelling reason other than, or in combination with, the
                  reasons described in subdivisions (A) through (C).

       Generally, the defendant has the burden to show circumstances that meet the test

for compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019). The Third Circuit held: “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020). See also United States v. Roeder, 807 F. App’x 157, 160-61 (3d Cir.

2020) (per curiam) (not precedential) (“the existence of a widespread health risk is not,

without more, a sufficient reason for every individual subject to a properly imposed

federal sentence of imprisonment to avoid or substantially delay reporting for that

sentence.”), id. at 161 n.16 (“Similarly, the existence of some health risk to every federal

prisoner as the result of this global pandemic does not, without more, provide the sole

basis for granting release to each and every prisoner within our Circuit.”).

       If a defendant’s medical condition is found to be the type of condition that puts a

defendant at the increased risk of an adverse outcome from COVID-19, a court must next

analyze the factors under section 3553(a) and the Sentencing Commission’s policy

statement. Section 3582(c)(1)(A) requires a court to consider the “factors set forth in

section 3553(a) to the extent they are applicable” before a sentence may be reduced.




                                              7
These factors require a determination of whether the sentence served “reflect[s] the

nature and circumstances of the offense and the history and characteristics of the

defendant;” “reflect[s] the seriousness of the offense;” “promote[s] respect of the law;”

and “afford[s] adequate deterrence to criminal conduct.” The statute also instructs a court

to consider the Sentencing Commission's policy statement, which allows a sentence

reduction only if “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13.

   III.      DISCUSSION

          As stated above, Sanchez asserts that he suffers from a condition that is a CDC risk

factor in relation to COVID-19. As noted earlier, Sanchez’s claims of breathing difficulties

and a heart condition are not supported by the records. His latent tuberculosis is not a CDC

risk factor. See, e.g.., United States v. Spikes, 2020 WL 6044614, at *5 (E.D. Pa. Oct. 13,

2020) (Pratter, J.). However, his condition of stage 2 chronic kidney disease is a risk factor,

and places him at greater risk of an adverse outcome from COVID-19. Accordingly,

Sanchez does present an “extraordinary and compelling reason” for relief.

          The analysis does not end there however, as I also must examine the 3553(a)

factors and Sanchez’s possible danger to the community. In examining these factors, I

must evaluate whether the sentence served reflects the nature and circumstances of the

offense and the history and characteristics of the defendant, reflects the seriousness of the

offense, promotes respect of the law, and affords adequate deterrence to criminal

conduct.

          First, including good time credit, Sanchez has served approximately 170 months

of his 189-month sentence. However, he then has an additional 60 months to serve after




                                               8
the 189 months ends due to his violation of supervised release, making his actual

sentence 249 months. Accordingly, he has served approximately 14 years of a nearly 21-

year sentence, or less than seventy percent of his estimated sentence.

       Further, Sanchez has spent his entire adult life either committing crimes or in

prison and continues to present a danger to the community. After a string of minor

criminal offenses, he received a 168-month federal sentence in 1992 for drug and firearm

violations. While serving that sentence, he incurred another conviction for attempting to

bribe a correctional officer. When he was released in 2007, he absconded from

supervision in a matter of months, and then soon after was arrested for the instant

offenses, during which he drew a gun on a police officer and was himself shot when he

refused to drop his gun. Given all these circumstances, a reduction of Sanchez’s sentence

is unwarranted. Sanchez is a career criminal and continued incarceration is necessary to

reflect the seriousness of the offenses, promote respect for the law, and provide just

punishment for the offenses. See e.g. United States v. Martin, 2020 WL 3960433 (E.D.

Pa. July 13, 2020) (Kearney, J.) (defendant committed a felony murder at age 18, a bank

robbery at age 34, and then another bank robbery at age 44 for which he received a three-

strikes life sentence; now, at age 66, he is suffering from COPD, asthma, obesity,

coronary artery disease, ischemic cardiomyopathy, a blood clot in his heart, hypertension,

and high cholesterol, but relief is denied due to his violent history); United States v.

Spencer, 2020 WL 6504578 (E.D. Pa. Nov. 5, 2020) (Beetlestone, J.) (64-year-old

presents COPD, and has served over 20 years of a life sentence for ten armed robberies;

release is denied given the nature of the offenses and his criminal record); United States

v. Millhouse, 2020 WL 6799170 (E.D. Pa. Nov. 19, 2020) (Sanchez, C.J.) (relief denied




                                              9
after 170 months of 894-month sentence for violent robberies; he presents no risk factors;

in addition, the robberies were violent, he attacked his court-appointed attorney with a

razor blade in a proffer room, and he has 69 disciplinary infractions).

         Further, the Federal Bureau of Prisons, as of the date of this opinion, reports that

there are 4,853 inmates housed at Beaumont FCC, which consists of FCI Beaumont Low

and an adjacent low security satellite camp, FCI Beaumont Medium (where Sanchez is

housed) and USP Beaumont, a high security facility. FEDERAL BUREAU OF

PRISONS, Beaumont FCC, https://www.bop.gov/locations/list.jsp (last visited on July 9,

2021). As of the date of this opinion, only 6 staff members and no inmates are infected

with COVID-19 at all three locations within Beaumont FCC. FEDERAL BUREAU OF

PRISONS, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited on

July 9, 2021). Further, there are 358 staff members and 2,621 inmates at Beaumont FCC

who have received COVID-19 vaccinations. FEDERAL BUREAU OF PRISONS,

Beaumont FCC, https://www.bop.gov/coronavirus/ (last visited on July 9, 2021).

According to the BOP, it “is committed to making the vaccine available to all staff and

inmates who wish to receive it as quickly as possible.” (Id.)

         Accordingly, even though Sanchez’s stage 2 chronic kidney disease may increase

his likelihood of an adverse outcome from COVID-19, when considering the 3553 factors,

his danger to the community, the low case numbers at Beaumont FCC and the availability

of vaccines to inmates such as Sanchez, he does not warrant a sentence reduction or release

in any fashion at the present time.

   IV.      CONCLUSION

   For the foregoing reasons, Sanchez’s motion for compassionate release is denied.




                                              10
